Citation Nr: 1614026	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983 and from April 1984 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in August 2014.  At such time, the Board remanded the Veteran's claims for additional development.  The case has now returned to the Board for further review.  As will be discussed in greater detail below, the Board finds that there has been substantial compliance with the August 2014 remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The Board notes that, in a November 2014 rating decision, the agency of original jurisdiction (AOJ) increased the disability ratings assigned to the Veteran's lumbar spine and cervical spine disabilities to 20 percent, effective February 1, 2005, the day after the Veteran was discharged from active duty.  However, these issues are still before the Board because he has not expressed satisfaction with the assigned rating, and he is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issues on appeal to reflect the November 2014 rating decision.

Finally, in that same November 2014 rating decision, the AOJ granted service connection for cervical radiculopathy of the bilateral upper extremities, lumbar radiculopathy of the sciatic nerves of the bilateral lower extremities, and lumbar radiculopathy of the femoral nerves of the bilateral lower extremities.  To date, the Veteran has not expressed disagreement as to the ratings or the effective dates assigned to those disabilities.  As such, the Board finds that it does not have appellate jurisdiction over those issues.  38 U.S.C.A. § 7105 (West 2014).


FINDINGS OF FACT

1.  Since February 1, 2005, the effective date of the grant of service connection, the Veteran's lumbar spine disability was manifested by subjective complaints of pain, fatigability, and flare-ups with repetitive use, and forward flexion to at least 56 degrees, even with consideration of functional loss due to pain and other factors.  There is no evidence of ankylosis, and there is no medical evidence showing that the Veteran's intervertebral disc syndrome (IVDS) of the lumbar spine resulted in incapacitating episodes that had a total duration of at least four weeks during a twelve-month period.

2.  Since February 1, 2005, the effective date of the grant of service connection, the Veteran's cervical spine disability has been manifested by subjective complaints of pain, fatigability, and flare-ups with repetitive use, and forward flexion to at least 23 degrees, even with consideration of functional loss due to pain and other factors.  There is no evidence of ankylosis, and there is no medical evidence showing that the Veteran's IVDS of the cervical spine resulted in incapacitating episodes that had a total duration of at least four weeks during a twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board finds that VA has met its duty to notify the Veteran in this case.  In the February 2005 and December 2005 letters, VA informed the Veteran of the evidence necessary to substantiate his claims and the evidence VA would reasonably seek to obtain.  The Board notes that the February 2005 and December 2005 letters did not explicitly address how disability ratings and effective dates were assigned.  However, the Board notes that, since his claims come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Furthermore, the Board notes that the Veteran was granted the earliest effective date possible under the law (the day after he was discharged from active duty), and he was given actual notice of the rating criteria pertinent to his lumbar spine and cervical spine disabilities in the January 2010 statement of the case, and the appeals were thereafter readjudicated.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claims for higher ratings, his service treatment records, VA treatment records, and private treatment records have been obtained and considered.  In addition, the Veteran was also provided VA examinations in April 2005, September 2014, and October 2014 in connection with his claims, which are found to be adequate for rating purposes.  The examiners reviewed his medical history, provided pertinent examination findings applicable to the rating criteria, and provided conclusions with supporting rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, the Board finds that the AOJ has substantially complied with the August 2014 remand directives.  In September 2014, the AOJ sent a letter to the Veteran requesting that he identify any VA or non-VA treatment records pertinent to his lumbar spine and/or cervical spine disabilities that were not already of record.  He has not responded to the September 2014 letter.  Additionally, in September 2014 and October 2014, he was afforded a VA examination to address the current nature and severity of his service-connected lumbar spine and cervical spine disabilities.   As such, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection for the Veteran's lumbar spine and cervical spine disabilities was granted and an initial 10 percent rating was assigned to each disability, effective February 1, 2005, the day after he was discharged from active duty.  Thereafter, in a November 2014 rating decision, the AOJ increased the Veteran's initial disability rating to 20 percent for both disabilities.

Although the 20 percent ratings for the Veteran's lumbar spine and cervical spine disabilities have been assigned under Diagnostic Code 5242, for degenerative arthritis of the spine, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or if the combined range of motion for the thoracolumbar spine is not greater than 120 degrees.  A 20 percent rating for the cervical spine is warranted when forward flexion is greater than 15 degrees, but not greater than 30 degrees; or if the combined range of motion of the cervical spine not greater than 170 degrees.  Finally, a 20 percent rating is warranted for either the thoracolumbar spine or the cervical spine if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the cervical spine is limited to 15 degrees or less, or if favorable ankylosis of the entire cervical spine is present.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.  A 40 percent rating is warranted when unfavorable ankylosis of the entire cervical spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned  for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  For the cervical spine, normal range of motion encompasses flexion and extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and of the cervical spine is 340 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Finally, the Board notes that Diagnostic Code 5242 refers to Diagnostic Code 5003, which provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, two VA examination reports from April 2005, September 2014, and October 2014, and the Veteran's lay statements.

In February 2005, the Veteran complained of joint pain in his neck and lower back.  The Veteran characterized the pain as a two out of ten.  Upon examination, pain was noted, but there was no evidence of swelling or stiffness in his muscles or joints.  The Veteran was noted to have full range of motion without joint effusion.  Unfortunately, the precise range-of-motion results were not recorded.

In April 2005, the Veteran underwent a VA examination in connection with what was then a claim for service connection.  The Veteran reported back and neck pain since 1997, and stated that he was diagnosed with degenerative disc disease of the back and arthritis while in service.  Despite his use of medication, he reported constant pain, and that the pain "flares" when he bent down, picked things up, or when lifting.  He also reported a shooting pain in his mid-back that would almost cause him to fall over.  However, he stated that this pain would subside almost instantaneously.  He stated that, although pain occurred frequently when he was in service, since his discharge, it had decreased in frequency to the point where he only had two episodes, and those episodes were not incapacitating.

Upon examination, the examiner noted that the Veteran's lumbar spine and cervical spine ranges of motion were intact, and that there was no evidence of painful motion.  The examiner noted that the Veteran was able to flex "all the way to 90+ degrees."  The Veteran reported a slight pulling, especially when he "reaches the bottom," but he denied that it was painful.  The examiner also noted that the Veteran displayed full bilateral rotation with the spine.  The Veteran again described feeling a "little bit of a pull," but again denied pain.  The examiner also noted that the Veteran's rotation was intact, and that there was no evidence of any functional impairment due to pain, fatigue, weakness, or a lack of endurance following repetitive use.  The examiner then noted that radiographic imaging showed cervical discogenic degeneration with spondylosis at C3-C4, C4-C5, and C6-C7.  The examiner also noted relative spurring at C4-C5.  Furthermore, the examiner noted multilevel uncinate hypertrophy and exit foraminal spurring, most significantly at C5-C6.  With regard to the Veteran's lumbar spine, the examiner noted multi-level degenerative disease with mild narrowing of the anterior collum of L1, and discogenic degeneration with disc space narrowing and endplate sclerosis at L3-L4, L4-L5, and L5-S1.

Overall, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and degenerative discogenic degeneration with spondylosis of the cervical spine.  With regard to both his lumbar spine and cervical spine disabilities, the examiner noted that the Veteran suffered from minimal functional impairment as a result of pain, and that there was no additional impairment as a result of fatigue, weakness, or lack of endurance following repetitive use.

In September 2005, he complained of chronic back pain.  He reported a recent flare up of two to three months of increased lower back pain that became worse when bending or sitting.  He stated that there was no specific activity that brought on the pain, and that, since its onset, the pain intensity had waxed and waned.

In a January 2006 VA physical therapy consultation, the Veteran complained of low back pain.  It was noted that the Veteran's forward bend was fair, and that his neck rotation was mildly limited.  Unfortunately, the precise range-of-motion results were not recorded.  The impression was degenerative joint disease of the low back, as well as the neck.  Later that month, in another VA treatment note, he complained that he low back pain interfered with his ability to lift heavy weights, that it prevented him from walking more than a mile, that it prevented him from sitting or standing for more than 30 minutes, and that it interfered with his ability to sleep.

A May 2007 X-ray of the lumbar spine revealed scoliosis, as well as multilevel degenerative disc and joint disease.  A June 2007 X-ray of the cervical spine revealed moderate disc degenerative disease, worst at C3-C4 and C5-C6, and moderate foraminal narrowing on the left ay C3-C4 and C5-C6.  A July 2007 MRI of the Veteran's revealed lumbar scoliosis with multilevel lumbar spondylosis, most severe on the right at L3-L4, and on the left at L4-L5 and L5-S1.  An August 2007 MRI of the cervical spine revealed moderate diffuse cervical spondylosis with high-grade spinal canal stenosis.

A February 2008 X-ray of the Veteran's lumbar spine revealed scoliosis, convex left, and multilevel significant degenerative disease and spondylosis.

In a September 2011 private treatment record, radiographic imaging revealed that the Veteran's cervical spine curvature was reversed which was possibly associated with muscle spasms.  Degenerative disc disease was also present with associated marginal osteophyte formation.

The Veteran's VA treatment records reflect numerous complaints of both back and neck pain, especially upon use.

In September 2014, the Veteran underwent another VA examination to assess the nature and severity of his lumbar spine disability.  The Veteran was diagnosed with moderate multilevel degenerative disc disease.  The Veteran stated that he experienced flare-ups of his thoracolumbar spine disability after bending, prolonged standing, or prolonged sitting.  Range-of-motion testing revealed forward flexion to 56 degrees, with objective evidence of painful motion at zero degrees; extension to five degrees, with objective evidence of painful motion at zero degrees; right lateral flexion to six degrees, with objective evidence of painful motion at six degrees; left lateral flexion to 11 degrees, with objective evidence of painful motion at zero degrees; right lateral rotation to 15 degrees, with objective evidence of painful motion at 15 degrees; and left lateral rotation to 11 degrees, with objective evidence of painful motion at zero degrees.  Overall, his combined range of motion was 104 degrees.  The examiner noted that there was no additional limitation in range of motion following repetitive use testing; however, the examiner did note additional functional loss in the form of painful movement.  

Furthermore, the examiner noted that the Veteran had muscle spasms and guarding of movement that resulted in abnormal gait or abnormal contour.  The Veteran displayed active movement against some resistance, and there was no evidence of atrophy.  There was no ankylosis of the thoracolumbar spine, nor where there any other neurologic abnormalities, such as bowel or bladder control problems.  The examiner also noted that the Veteran suffered from IVDS that resulted in incapacitating episodes that had a total duration of at least two weeks but less than four weeks within the last twelve months.  With regard to the functional impact on the Veteran's ability to work, the examiner noted that his lumbar spine disability caused mild to moderate impact on his ability to perform physical and sedentary labor that required prolonged sitting, standing, walking due to pain, lack of coordination, and fatigue.  With regard to any additional functional impact, the examiner noted that fatigue, weakness, and incoordination did not significantly impact his functional ability during flare-ups, but that pain could moderately impact functional ability after repeated use.  However, the examiner was unable to express this limitation in terms of degrees of limitation without resort to mere speculation.

In October 2014, the Veteran underwent another VA examination to assess the nature and severity of his cervical spine disability.  The Veteran was diagnosed with IVDS of the cervical spine.  He complained of flare-ups after repetitive movement.  Range-of-motion testing revealed forward flexion to 20 degrees, with objective evidence of painful motion at 20 degrees; extension to 18 degrees, with objective evidence of painful motion at zero degrees; right lateral flexion to 23 degrees, with objective evidence of painful motion at 23 degrees; left lateral flexion to 25 degrees, with objective evidence of painful motion at 25 degrees; right lateral rotation to 40 degrees, with objective evidence of painful motion at 40 degrees; and left lateral rotation to 37 degrees, with objective evidence of painful motion at 37 degrees.  Overall, the Veteran's combined range of motion was 163 degrees.  Following repetitive use, his range-of-motion testing revealed forward flexion to 24 degrees; extension to 18 degrees; right lateral flexion to 23 degrees; left lateral flexion to 25 degrees; right lateral rotation to 40 degrees; and left lateral rotation to 45 degrees.  Overall, the Veteran's combined range of motion was 175 degrees.  Furthermore, the examiner noted additional functional loss in the form of painful and weakened movement following repetitive-use testing.  

The examiner noted that the Veteran had localized tenderness/pain to palpation to the joints/soft tissue of the cervical spine, as well as muscle spasms and guarding of movement that resulted in abnormal gait or abnormal contour.  He displayed active movement against some resistance, and there was no evidence of muscle atrophy.  There was no ankylosis of the cervical spine, nor where there any other neurologic abnormalities, such as bowel or bladder control problems.  The examiner also noted that he suffered from IVDS that resulted in incapacitating episodes that had a total duration of at least two weeks but less than four weeks within the last twelve months.  With regard to the functional impact on the Veteran's ability to work, the examiner noted that the Veteran's cervical spine disability caused mild to moderate impact on his ability to perform physical and sedentary labor that required repetitive movement due to increased pain and decreased concentration.  With regard to any additional functional impact, the examiner noted that fatigue, weakness, and incoordination did not significantly impact his functional ability during flare-ups, but that pain could moderately impact his functional ability after repeated use or during a flare-up.  However, the examiner was unable to express this limitation in terms of degrees of limitation without resort to mere speculation.

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's lumbar spine or cervical spine disabilities more nearly approximated the criteria for higher ratings under the applicable diagnostic codes.

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's lumbar spine range of motion has not been limited to 30 degrees or less, and his cervical spine range of motion has not been limited to 15 degrees, even with consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement.  Furthermore, at no time during the pendency of the appeal has the evidence demonstrated that the Veteran suffers from ankylosis, favorable and/or unfavorable, of the thoracolumbar spine, the cervical spine, or the entire spine.  In fact, the examiner who performed the September 2014 and October 2014 examinations specifically found that ankylosis was not present and there is no evidence to the contrary. As such, he is not entitled to a disability rating in excess of 20 percent for either his lumbar spine or cervical spine disabilities under the General Rating Formula.  The Board also finds that, at no time during the appeal period has the Veteran's lumbar spine or cervical spine disabilities resulted in any neurological manifestations for which service connection has not already been granted and a separate disability rating assigned, such as a bowel or bladder impairment.

With regard to the Formula for Rating IVDS, while the examiner who performed the September 2014 and October 2014 examinations noted that the Veteran suffered from IVDS, the examiner noted that his incapacitating episodes had a total duration of no more four weeks.  Furthermore, the April 2005 examiner specifically noted that, despite the Veteran's complaints of flare-ups, those episodes were not incapacitating.  Thus, at no point during the pendency of the appeal has his IVDS of his lumbar spine and/or cervical spine disabilities resulted in incapacitating episodes have a total duration of at least four weeks, but no more than six weeks, the criteria for the higher 40 percent rating under Diagnostic Code 5243.

The Board observes that the Veteran was found to have degenerative arthritis of both the lumbar spine and cervical spine.  As noted above, DC 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the lumbar spine and cervical spine has been rated under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

Furthermore, the assigned ratings contemplate functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  Therefore, higher ratings are not assignable on that basis.  In this regard, the June 2005 examiner specifically noted that there was only minimal functional impairment as a result of pain, and that there was no additional functional impairment as a result of fatigue, weakness, or lack of endurance following repetitive use.  Furthermore, although the September 2014 and October 2014 examination reports note that minimal functional impairment as a result of pain, that there was no additional impairment as a result of fatigue, weakness, or lack of endurance following repetitive use, and the Veteran's range of motion was not further limited following repetitive-use testing.  Thus, the record does not contain medical evidence suggesting that the Veteran's lumbar spine and/or cervical spine disabilities have manifested to such a degree so as to more nearly approximate the criteria higher ratings under the General Rating Formula.  The Board reiterates that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Veteran has not alleged that his forward flexion of either the lumbar or cervical spine is less than that shown on examination.  In addition, the criteria necessary to substantiate a higher rating for IVDS include bed rest prescribed by a physician.  As such, the Veteran's lay statements cannot serve to satisfy these criteria, and the Board must rely on the medical evidence of record.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine and cervical spine disabilities; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and cervical spine disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is currently evaluated.  In this regard, the currently assigned 20 percent ratings for his service-connected lumbar spine and cervical spine disabilities contemplate the functional limitations caused by his lumbar spine and cervical spine disabilities, to include loss of range of motion and his subjective complaints, to include pain, fatigability, and flare-ups with use.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board  notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his lumbar spine or cervical spine disabilities alone.  The Board notes that the Veteran is currently not working, and that the September 2014 and October 2014 VA examination reports note that the Veteran's lumbar spine and cervical spine disabilities would impact his ability to work.  However, despite this, there is no indication that these disabilities alone prevent him securing or following a substantially gainful occupation.  See id. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings in excess of 20 percent for his service-connected lumbar spine and cervical spine disabilities.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.



ORDER

Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability is denied.

Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


